IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTAWUNE ABRON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5433

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 2, 2015.

An appeal from an order of the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

Jeffrey E. Lewis, General Counsel, Office of Criminal Conflict and Civil Regional
Counsel, Region One, and Melissa J. Ford, Assistant Conflict Counsel,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.